Appeal by the defendant from an order of the Supreme Court, Richmond County (Rienzi, J), dated February 6, 2006, which, after a hearing to redetermine the defendant’s sex offender risk level pursuant to the stipulation of settlement in Doe v Pataki (3 F Supp 2d 456 [1998]), designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, the Supreme Court’s determination to designate him a level three sex offender was supported by clear and convincing evidence, and thus, should not be disturbed (see Correction Law § 168-n [3]; People v Morris, 33 AD3d 778 [2006]; People v Robert I., 33 AD3d 777 [2006]). Crane, J.P., Rivera, Angiolillo and Dickerson, JJ, concur.